DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Final office action is in response to application 16/898,438, application filed on 06/11/2020, and Applicant’s amendment filed on 08/25/2022.  Claims 2 and 10-11 are cancelled by Applicant.  Claims 1, 3 and 8 are currently amended by Applicant.  Claim 17 is presented as new by Applicant.  Claims 1, 2-9 and 12-17 are currently pending in this application. 

Response to Arguments
3.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
4.	Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
5.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.          Claim(s) 1, 3-9 and 12-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lopotko et al. (US PG Pub No. 2020/0280199).

7.          With respect to claim 1, Lopotko teaches:
A wireless charger (wireless charger, para 21; wireless inductive chargers, para 5) for charging a battery of a mobile device (for charging a watch, para 21-25, see charging an electronic device, para 29), 
the wireless charger comprising: 
a housing configured to be coupled to a source of electrical energy, for receiving electrical energy the source of electrical energy (see electrical connector source, connected to wireless device charger, Fig 13, see charger housing, Abstract; para 25), and 
for converting at least a portion of the electrical energy to radiated electrical energy (see power transfer cable/element for connecting electrical source to charger, filtering component, and wireless charge IC, Fig 13, para 25-28) [Examiner’s Note: It is generally inherent, and even considered ubiquitous within the related art, that NFC components such as those taught in Lopotko, which are used for charging or transmitting power, must include among them at least some form of a converting element which is required to convert modulated signals into a magnetic field capable of being received by another antenna/coil in order charge a receiving energy storage element such as a battery.  Therefore, it is Examiner’s interpretation that Lopotko’s transmission components inherently include the capability of converting signals into a magnetic field capable of power transfer]; 
a USB connector mounted directly to housing and configured to be plugged into an electrical socket of said source of electrical energy (see USB connector, connected to electrical power source, para 22-24);
at least one magnet embedded or affixed to the housing and configured to magnetically attract ferromagnetic material associated with mobile device, to hold and support said mobile device on or to a support surface of said housing (see magnet for magnetically coupling device to charger pad, para 25-27); and
wherein the USB plug has a first end that is pivotably mounted, via a pivot           coupling, to the housing at an edge of the housing and a juxtaposed. opposite end an    electrical mail plug configured to be plueged into said electrical socket in manner that    supports said housing while the mobile device remains supported by said housing while said housing is suspend in the air held suspended solely by said USB connector (see Fig 8, showing element 32 attached to element of 16/29 which pivots on an adjustable axis at 35, and the other end has a male usb connector for connecting to a usb power source, Fig 8).

9.          With respect to claim 3, Lopotko teaches:
wherein the pivot coupling has a horizontally extending pivot axis that lies in a plane containing a length and width dimension or a diametrical dimension of the housing (see Fig 8, showing element 32 attached to element of 16/29 which pivots on an adjustable axis at 35, and the other end has a male usb connector for connecting to a usb power source, Fig 8).

10.          With respect to claim 4, Lopotko teaches:
the housing including a well for the storage the USB plug therein (see storage position of charger, Fig 7, see stored/locked position of usb adapter in Fig 8).

11.          With respect to claim 5, Lopotko teaches:
wherein the well is defined on a side of the housing where a resting surface for the mobile device is located (see storage position of charger, Fig 7, see stored/locked position of usb adapter in Fig 8).

12.          With respect to claim 6, Lopotko teaches:
including an indicator light configured to indicate that the mobile device is being charged (see ease-of-use benefits which allow user to interact with charger, indication of charging, para 18-20, 27-30).

13.          With respect to claim 7, Lopotko teaches:
wherein the housing has a generally flat shape with a thickness dimension that measures less than ¼ corresponding dimensions associated with a length, width and/or diametrical dimensions of said housing (see compact size of charger in stored/idle position, Fig 7).

14.          With respect to claim 8, Lopotko teaches:
where in the pivot coupling has a vertical pivot axis that extends along a thickness dimension of the housing (see vertical pivot axis at 35 and at bottom near 34/32, Fig 8).

15.          With respect to claim 9, Lopotko teaches:
including a well for the storage of the USB plug, wherein the USB plug is capable of being stored in the well by being pivoted around the vertical pivot axis into and out of the well (see storage position of charger, Fig 7, see stored/locked position of usb adapter in Fig 8).

16.          With respect to claim 12, Lopotko teaches:
wherein the housing has a substantially square-shape or rectangular shape body (see shape of charger and charger pad, Figs 7-8).

17.          With respect to claim 13, Lopotko teaches:
including a hole for securing in the hole a keychain ring or a holding string (see ease-of-use benefits which allow user to interact with charger, indication of charging, para 18-20, 27-30).

18.          With respect to claim 14, Lopotko teaches:
wherein said at least one magnet comprises a plurality of discrete magnets (see magnet for magnetically coupling device to charger pad, para 25-27).

19.          With respect to claim 15, Lopotko teaches:
wherein the plurality of discrete magnets includes a plurality of button magnets located adjacent corner regions of said housing (see magnet for magnetically coupling device to charger pad, para 25-27).

20.          With respect to claim 16, Lopotko teaches:
wherein said plurality of magnets extend along a thickness dimension of said housing (see magnet for magnetically coupling device to charger pad, para 25-27).

21.	With respect to claim 17, Lopotko teaches:
 wherein the pivot coupling includes ratcheting serrations that enable fixing an orientation of the housing relative to the mail plug at a desired angle (see Fig 8, showing element 32 attached to element of 16/29 which pivots on an adjustable axis at 35, and the other end has a male usb connector for connecting to a usb power source, Fig 8). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851